DETAILED ACTION
Status of Claims
The present application is being examined under the AIA  first to file provisions.
This action is in reply to the amendment filed on 08/22/2022.
Claims 1, 18, and 34  have been amended and are hereby entered.
Claims 17, 20-30 have been canceled.
Claims 1-16, 18, 19, and 31-35 are currently pending and have been examined.
The previous 101 rejection is hereby maintained for the reasoning set forth below.
The previous 112(b) rejection is hereby withdrawn due amendments to the claims.
This action is FINAL.

Information Disclosure Statement
The information disclosure Statement(s) filed 08/25/2022 and 10/12/2022 have been considered.  Initialed copies of the Form 1449 are enclosed herewith.

Response to Arguments 
Applicant's arguments filed 08/22/2022 with respect to the 101 rejection have been fully considered but they are not persuasive. 
Applicant argues #1:
Claim 1 has been amended, as noted above, to clarify the interaction with the user device. As can be seen from claim 1, the claim is directed to more than merely using a generic computer to implement a judicial exception. The claim recites that a purchaser is associated with the non-payment identifier at a first financial account administrator and second financial account administrator. Thus, a trust relationship exists that allows the financial account administrators to use the non-payment identifier to authenticate the purchaser, and to automatically determine the purchaser's payment source preferences. The use of this common non-payment identifier also allows one financial account administrator to obtain funds directly from the second financial account administrator without requiring extra communication transmission from the user. Thus, due to the trust relationship, financial transactions involving the purchaser can be processed more quickly, involve multiple financial account administrators, and require fewer electronic transmissions to and from the purchaser user device. 
In view of the above, it is respectfully submitted that the claims of the present application are not directed to an abstract concept, or at least should be considered as integrating the abstract concept into a practical application (Step 2A, Prong 2), or including additional elements that amount to substantially more than the abstract concept (Step 2B). Accordingly, for at least these reasons, the claims of the present application are directed to patent- eligible subject matter and comply with 35 USC 101.

Examiner’s response:
Examiner respectfully disagrees, upon further review, the additional of the transaction request processor comprising the user device, and further receiving the non-payment identifier from the first account administrator so that the non-payment identifier can be used to authenticate the purchaser and determine which payment accounts are to  be used by communicating the non-payment identifier to the first and second account administrators fails to meaningfully limit the idea to a practical applications as this is still directed towards commercial and legal interactions for using more than one account from different administrators to complete a transaction using the non-payment identifier associated with the user, using generic computer components as tools to do so, and limiting the idea to the computer environment. In Alice, the Supreme Court held that "merely requiring generic computer implementation fails to transform [an] abstract idea into a patent-eligible invention." 134 S.Ct. at 2352. Furthermore, in buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1354-55 (Fed. Cir. 2014), the Courts stated that Alice "made clear that a claim directed to an abstract idea does not move into § 101 eligibility territory by merely requiring generic computer implementation" (internal quotation marks omitted) and similar to Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information), in the instant application the first account administrator is merely being used as an intermediary to communicate with the second account administrator for processing the transactions.  The use a of non-payment identifier for determining which account is to be used is akin to Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log), and Requiring that the abstract idea of creating a contractual relationship that guarantees performance of a transaction (a) be performed using a computer that receives and sends information over a network, or (b) be limited to guaranteeing online transactions, because these limitations simply attempted to limit the use of the abstract idea to computer environments, buySAFE Inc. v. Google, Inc., 765 F.3d 1350, 1354, 112 USPQ2d 1093, 1095-96 (Fed. Cir. 2014)
For the reasons above, the 101 rejection is hereby maintained.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16, 18, 19, and 31-35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, and fails step 2 of the analysis because the focus of the claims is not on the devices themselves or a practical application but rather directed towards an abstract idea, the analysis is provided below.
Step 1 (Statutory Categories) - The claims pass step 1 of the subject matter eligibility test (see MPEP 2106(III)) as the claims are directed towards a method. 
Step 2A – Prong One (Do the claims recite an abstract idea?) -  The idea is recited in the claims, in part, by:
A method of processing a transaction payment request, the method performed by at least of a first financial account administrator system, the method comprising:
receiving, a main transaction request data set, the main transaction request data set comprising data representing at least:
a transaction identifier identifying a transaction;
a total transaction amount; and
a non-payment identifier associated with a purchaser in the transaction, said non-payment identifier identifying the purchaser, said non-payment identifier authenticatable to the purchaser;
wherein the purchaser received the non-payment identifier from the first financial account administrator system upon registration with the first financial account administrator system;
authenticating the non-payment identifier to the purchaser;
identifying, from a plurality of payment accounts associated with the purchaser, at least two preferred transaction payment funding source accounts associated with funds to be applied toward satisfaction of the total transaction amount, wherein one of the at least two preferred transaction payment funding source accounts is associated with a second financial account administrator;
sending a transaction request data set to the second financial account administrator, the transaction request data set comprising data representing at least:
the transaction identifier;
a first partial transaction amount; and
the non-payment identifier, wherein said purchaser is associated with the non-payment identifier at the second financial account administrator;
receiving a first authorized transaction payment data set from the second financial account administrator, the first authorized transaction payment data set comprising data representing at least:
the same or another transaction identifier associated with the transaction;
a first transaction payment funding source reference; and
the first partial payment amount to be applied toward the transaction from one or more accounts associated with the first transaction payment funding source reference;
generating a second authorized transaction payment data set, the second authorized  transaction data payment set comprising data representing at least:
the same or another transaction identifier associated with the transaction;
a second transaction payment funding source reference; and
a second partial payment amount to be applied toward the transaction from one or more accounts associated with the second transaction payment funding source reference;
routing the first and second authorized transaction payment data set; and
receiving a confirmation message that the transaction is complete. 

The steps recited above under Step 2A Prong of the analysis under the broadest reasonable interpretation covers under the broadest reasonable interpretation covers commercial or legal interactions (including sales activities) but for the recitation of generic computer components.   Other than reciting at least one processor of a first financial account administrator system coupled to a data communications network, a transaction request processor which comprises a user device associated with the purchaser, a transaction payment processor, a trusted platform, a trusted merchant platform, nothing in the claim elements are directed towards anything other than commercial or legal interactions.  If a claim limitation, under its broadest reasonable interpretation, covers commercial or legal interactions, then it falls within the “Certain Methods of Organizing Human Activities” groupings of abstract ideas.  Accordingly, the claims recite an abstract idea.  
Step 2A – Prong Two (Does the claim recite additional elements that integrate the judicial exception into a practical application?) - This judicial exception is not integrated into a practical application.  In particular, the claims only recite the additional elements of at least one processor of a first financial account administrator system coupled to a data communications network, a transaction request processor which comprises a user device associated with the purchaser, a transaction payment processor, a trusted platform, a trusted merchant platform.  The additional elements above are recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components and limits the judicial exception to the particular environment of e-commerce computing environment.  Mere instructions to apply the judicial exception using generic computer components and limiting the judicial exception to a particular environment are not indicative of a practical application (see MPEP 20106.05(f) and MPEP 20106.05(h)).  The specification does not provide any indication that the at least one processor of a first financial account administrator system coupled to a data communications network, a transaction request processor which comprises a user device associated with the purchaser, a transaction payment processor, a trusted platform, a trusted merchant platform are other than generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed towards an abstract idea.
Step 2B (Does the claim recite additional elements that amount to significantly more than the judicial exception?) - The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, with respect to integration of the abstract idea into a practical application, the additional elements of using at least one processor of a first financial account administrator system coupled to a data communications network, a transaction request processor which comprises a user device associated with the purchaser, a transaction payment processor, a trusted platform, a trusted merchant platform to perform the steps recited above under Step 2A Prong 1 of the analysis amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The additional elements have been considered separately, and as an ordered combination, and do not add significantly more (also known as an “inventive concept”) to the judicial exception.  Further, the courts have shown the following to be well-understood routine and conventional activities as evident by MPEP 2106.05 (see buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts", and Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); akin to the claims in the instant application which are using the generic computer components to send requests to a second account administrator to pay for part of a transaction, generate authorization request, track the customers preferences, payment information, and non-payment identifier and routing the transaction information over the network.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claims are not patent eligible.
The dependent claims have been given the full analysis including analyzing the additional limitations both individually and in combination as a whole. For instance, claims 2-4, 15, 16, 18, 31-35 further define the abstract idea and environment in which the abstract idea is being implemented, defining using the payment protocols for formatting the messages, and the transaction processors.  Claims 5-14, and 19 further define the abstract idea and fall within the “Certain Methods of Organizing Human Activities” groupings of abstract ideas). The Dependent claims when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitations fail to establish that the claims are not directed to an abstract idea.  The additional limitations of the dependent claims when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.
 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S CUNNINGHAM II whose telephone number is (313)446-6564. The examiner can normally be reached Mon-Fri 8:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on 303-297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY S. CUNNINGHAM II
Primary Examiner
Art Unit 3694



/GREGORY S CUNNINGHAM II/Primary Examiner, Art Unit 3694